Citation Nr: 1315471	
Decision Date: 05/10/13    Archive Date: 05/15/13

DOCKET NO.  12-29 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right foot hammertoes, to include as secondary to service-connected right foot plantar warts.

2.  Entitlement to service connection for a right ankle disorder, to include as secondary to service-connected right foot plantar warts.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from October 1942 to February 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Cleveland, Ohio, which denied the above captioned claims.  Jurisdiction of this matter is currently with the RO located in St. Petersburg, Florida.

In April 2013, the Veteran testified at a personal hearing over which the undersigned Veterans Law Judge presided while at the RO. A transcript of that hearing has been associated with his claims file.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c), (d) (2012).

The Veteran asserts that he has a current right hammertoe disability and a right ankle disorder that are etiologically related to his period of active service.  He has described the onset of symptoms in service which began when wearing shoes that were too small for his foot.  Additionally, he asserts that the removal a plantar wart, for which service connection is in effect, is also etiologically related to his current disabilities.

In order to prevail on the issue of service connection, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2012).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2012); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

A review of the Veteran's available service treatment records reveals that in March 1943, the Veteran reported painful feet.  He described that in recent hikes his feet had begun to be painful in the toes and under the first metatarsal heads.  Examination revealed a good stance, but that shoes were at least three sizes too short.  He was advised to obtain shoes of proper size.

Service treatment records dated from June 1943 to July 1943 show that the Veteran was treated intermittently for blisters on the heels of each foot.

Following service, private hospital treatment records from the Washington Hospital in Los Angeles, California, dated in July 1974, shows that the Veteran underwent a right correction of toes three and five, excision of keratoma; and left correction of toes two, three, and five.

Various receipts dated from 1974 to 1988 show that the Veteran periodically obtained orthopedic shoes.

A letter from R. T. Ozawa, D.P.M, dated in January 1982, shows that the Veteran was diagnosed with hammertoes of the second and fifth toes of the right foot; hammertoes of the second, third, and fifth toes of the left foot; and keratoma plantar base of the third metatarsal of the right foot.  Dr. Ozawa noted that the Veteran had undergone foot surgery in the Army for plantar growth; and that the Veteran felt the cause of the growth and surgery caused the hammering of the toes.

A VA examination report dated in August 2010 shows that the Veteran reported a chronic and ongoing problem with the right foot due to the plantar's wart and ill-fitting boots in service.  The diagnosis was right foot plantar wart with no evidence of recurrence on examination.

A VA examination report dated in September 2010 shows that the examiner opined that there was no scientific evidence to support that a virus would cause hammertoes, which were anatomical.  The examiner added that the Veteran was diagnosed with hammertoes in 1974, and had surgery, which was 25 years after active service.  The examiner also opined that there was no scientific evidence to support that a plantar wart could affect an ankle joint, and there was no evidence of an ankle injury in service.

A VA examination report dated in August 2012 shows that the examiner opined that it was less likely as not that the right foot hammertoes were caused by, a result of, or proximately due to treatment for the service-connected plantar wart of the right foot which resulted in abnormal gait.  The examiner explained that the Veteran had been treated for a callus on the plantar area of the right foot, and there was no scientific evidence to support the claim that a plantar wart of the right foot and treatment for the plantar wart could cause hammertoes.  There was no documented medical evidence of a chronic abnormal gait related to treatment for a plantar wart.

The examiner explained further that a common cause of hammertoe and mallet toe was wearing improper footwear - shoes that were too tight in the toe box or shoes that had high heels.  Wearing shoes of either type could push the toes forward, crowding one or more of them into a space that was not large enough to allow the toes to lie flat.  Hammertoe and mallet toe deformities could also be inherited and occur despite wearing appropriate footwear.  Other causes of hammertoe and mallet toe were said to include an injury in which one jams or breaks a toe.  Abnormal foot mechanics because of nerve and muscle damage to the toe resulting from diabetes (diabetic neuropathy), or other diseases that affect nerves and muscles, such as arthritis or stroke.

The examiner also opined that the Veteran's right ankle disorder was less likely as not caused by, a result of, or proximately due to treatment for the service-connected plantar wart of the right foot which resulted in an abnormal gait.  The examiner explained that the Veteran was diagnosed with severe arthritis of the right ankle, an aging process, and that there was no documented medical evidence of a chronic abnormal gait as a result of treatment for plantar wart.  The Veteran was said to have been employed a machinist from 1946 to 1992 when he retired, and there was no medical evidence to support the claim.

Initially, the Board finds that the aforestated VA examination reports are not adequate.  The August 2010 report does not provide an opinion as to the etiology of the asserted disabilities.  The September 2010 report relied, in part, on the absence of service treatment records supporting the claims, and also did not consider the Veteran's competent reports as to the onset and continuity of symptoms.  In Dalton v. Nicholson, 21 Vet. App. 23 (2007), it was determined that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's service treatment records to provide a negative opinion.  Moreover, the examiner did not comment on the service treatment records showing 1943 treatment for painful feet, associated with wearing of shoes that were at least three sizes too short; and the 1943 intermittent treatment for blisters on the heels of each foot.

While the VA examiner in August 2012 concluded that it was less likely as not that the right foot hammertoes and right ankle disorder were caused by, a result of, or proximately due to treatment for the service-connected plantar wart of the right foot, the examiner did not provide an opinion as to whether the service-connected plantar wart of the right foot aggravates the asserted right foot hammertoes and right ankle disorder.  See Allen, 7 Vet. App. at 439.  Additionally, this examiner explained that a common cause of hammertoes was wearing improper footwear, however, the examiner did not address the March 1943 treatment for reported painful feet in which it was concluded that the Veteran was wearing shoes that were at least three sizes too short.

In light of the foregoing, the Board finds that a remand is necessary in order to obtain an opinion which is more thorough than the current opinion provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided); see also Hicks v. Brown, 8 Vet. App. 417, 422 (1995) (concluding that inadequate medical evaluation frustrates judicial review).

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his right foot disability should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c) ; 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO/AMC shall obtain any relevant ongoing VA treatment records of the Veteran for his right foot hammertoes and right ankle disorder that are not yet of record, and associate those documents with the claims file.

2.  The RO/AMC shall arrange for the Veteran to undergo an appropriate VA examination so as to ascertain the nature and etiology of his asserted right foot hammertoe and right ankle disorder.  The examination must be conducted by a VA examiner that has not previously examined the Veteran. 

The entire claims file, to include a copy of this Remand, must be made available to the examiner in conjunction with conducting the examination of the Veteran.  The examiner shall annotate his report to reflect review of the claims file was undertaken.  A discussion of the Veteran's documented medical history and assertions must be included.  All tests or studies deemed necessary by the examiner shall be accomplished, and all clinical findings reported in detail.  

The examiner is directed to address all of the following questions as definitively as possible:

(a)  Is it at least as likely as not that the Veteran's current hammertoes of the right foot and right ankle disorder had their onset in service, or are otherwise the result of a disease or injury in service, to include the March 1943 treatment for painful feet in which it was determined that the Veteran had been wearing shoes were at least three sizes too short, and the June 1943 to July 1943 treatment for blisters on the heels of each foot.

(b)  Is it at least as likely as not that the Veteran's current hammertoes of the right foot and right ankle disorder was caused (in whole or in part) by his service-connected right plantar wart, to include all treatment for such, including its excision and radiation therapy as described by the Veteran?

(c)  Is it at least as likely as not that the Veteran's current hammertoes of the right foot and right ankle disorder are aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected right plantar wart, on any treatment for such service-connected disability?

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for hammertoes of the right foot or for a right ankle disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

3.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

4.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



